DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 are objected to because of the following informalities:
Claims 7 and 8 recite the term “the adder” that lacks antecedent basis. For purposes of examination, claims 7 and 8 will be interpreted as being dependent on claim 6, which recites the term “an adder.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of U.S. Patent No. 10,790,832. Although the claims at issue are not identical, they are not patentably claims 2, 5, 18, and 20 are merely broad presentations of claims 16 and 20 of U.S. Patent No. 10,790,832.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 10, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0040985; “Chen”).
Regarding claim 2, Chen teaches an apparatus (Figure 1) comprising:
a low dropout regulator (110) with adjustable reference, wherein the low dropout regulator is to receive a first power supply voltage (VDDIN), and is to generate a second power supply voltage (VOUT) according to the adjustable reference (para. [0018]);
an oscillator (120) powered by the second power supply voltage; and 
a set of counters (140-150) coupled to the oscillator, wherein the set of counters is to determine a frequency of the oscillator (para. [0023]).
As for claim 10, Chen teaches a supply rail (Vout) to provide the second power supply voltage, wherein the low dropout regulator is independent of a load capacitor on the supply rail (There is no load capacitor connected to the LDO regulator of Chen.).
As for claim 18, Chen teaches a system (figure 1) comprising: 

a low dropout regulator (110) with adjustable reference, wherein the low dropout regulator is to receive a first power supply voltage (VDDIN), and is to generate a second power supply voltage (VOUT) according to the adjustable reference (para. [0018]);
an oscillator (120) powered by the second power supply voltage; and 
a set of counters (140-150) coupled to the oscillator, wherein the set of counters is to determine a frequency of the oscillator (para. [0023]).
Regarding claim 21, Chen teaches wherein the processor comprises a supply rail (Vout) to provide the second power supply voltage, wherein the low dropout regulator is independent of a load capacitor on the supply rail (There is no load capacitor connected to the LDO regulator of Chen.).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghunathan et al. (US 2012/0256693; “Raghunathan”).
Regarding claim 11, Raghunathan teaches an apparatus (Figure 9) comprising:
a frequency locked loop (101 is a phase and frequency locked loop. See phase and frequency detector 51) including an oscillator (57);
a supply generator (61) with an adjustable current source (61), wherein the supply generator is to receive a first power supply voltage (VDD_NOISY), and is to 
logic (51-53, 58, 60) to adjust the adjustable current source according to a frequency of the oscillator.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostelnik et al. (US 5,909,150; “Kostelnik”).
Regarding claim 11, Kostelnik teaches an apparatus (Figure 4) comprising:
a frequency locked loop (Frequency synthesizer 3005; See phase and frequency detector 1005) including an oscillator (1013);
a supply generator (4003; See details in figure 5) with an adjustable current source (5003), wherein the supply generator is to receive a first power supply voltage (Vdd), and is to generate a second power supply voltage (at node 4005) for the oscillator according to the adjustable current source (5003); and
logic (1003, 1005, 1007, 1009, 1021, 4011, 5001) to adjust the adjustable current source (5003) according to a frequency of the oscillator (1013).
As for claim 12, Kostelnik teaches wherein the logic includes a set of counters (1003, 1021; Col. 5, lines 48-51) coupled to the oscillator, wherein the set of counters is to determine a frequency of the oscillator (The oscillator frequency is determined according to a feedback signal 1023 through counter 1021 and the reference input through counter 1003).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
As for claim 4, Chen teaches the apparatus of claim 2, as detailed above, but fails to teach wherein the set of counters comprises Gray code counters.
However, it is well-known to those of ordinary skill in the art to embody counter circuits with Gray code counters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general counters of Chen with Gray code counters because such a modification would have been merely a replacement with well-known counter circuits.


Claims 2, 4, 5, 10, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loke et al. (US 2018/0076821; “Loke”; reference of record) in view of Pellerano et al. (US 2008/0284530; “Pellerano”; reference of record).
Regarding claim 2, Loke teaches an apparatus (Figure 2) comprising:
an oscillator (203) powered by a power supply voltage (ring oscillators inherently require a power supply voltage to operate); and 
a set of counters (211) coupled to the oscillator, wherein the set of counters is to determine a frequency of the oscillator (para. [0044]).
Loke fails to teach a low dropout regulator with adjustable reference, wherein the low dropout regulator is to receive a first power supply voltage, and is to generate a second power supply voltage according to the adjustable reference.
However, it is well-known to those of ordinary skill in the art to power oscillators with LDO regulators. For example, see figure 7 and [0036] of Pellerano.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to power the oscillator of Loke with a LDO voltage regulator because such a modification would have provided the well-known benefit of a regulated power supply voltage that is insensitive to fluctuation.
As for claim 4, Loke teaches the apparatus of claim 2, as detailed above, but fails to teach wherein the set of counters comprises Gray code counters.
However, it is well-known to those of ordinary skill in the art to embody counter circuits with Gray code counters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general counters of Loke with Gray 
As for claims 5 and 10, Loke teaches wherein the set of counters (211) is coupled to multiple stages (205-209) of the oscillator, wherein the set of counters generate multiple outputs indicative of frequency at each stage of the multiple stages (See the array of counters 211 connected to various stages of ring oscillator 203 in figure 2);
a supply rail to provide the second power supply voltage, wherein the low dropout regulator is independent of a load capacitor on the supply rail (There is no load capacitor connected to the LDO regulator of Loke modified by Pellerano.).
Regarding claim 18, Loke teaches a system (Figure 2) comprising:
an oscillator (203) powered by a power supply voltage (ring oscillators inherently require a power supply voltage to operate); and 
a set of counters (211) coupled to the oscillator, wherein the set of counters is to determine a frequency of the oscillator (para. [0044]).
Loke fails to teach a memory; a processor coupled to the memory; and an antenna communicatively coupled to the processor; a low dropout regulator with adjustable reference, wherein the low dropout regulator is to receive a first power supply voltage, and is to generate a second power supply voltage according to the adjustable reference.
However, it is well-known to those of ordinary skill in the art to integrate oscillators into radio transceiver devices comprising processors, memory, and antennas. For example, see para. [0002] and [0018] of Pellerano.

Furthermore, it is well-known to those of ordinary skill in the art to power oscillators with LDO regulators. For example, see figure 7 and [0036] of Pellerano.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to power the oscillator of Loke with a LDO voltage regulator because such a modification would have provided the well-known benefit of a regulated power supply voltage that is insensitive to fluctuation.
As for claims 20 and 21, Loke teaches wherein the set of counters (211) is coupled to multiple stages (205-209) of the oscillator, wherein the set of counters generate multiple outputs indicative of frequency at each stage of the multiple stages (See the array of counters 211 connected to various stages of ring oscillator 203 in figure 2);
a supply rail to provide the second power supply voltage, wherein the low dropout regulator is independent of a load capacitor on the supply rail (There is no load capacitor connected to the LDO regulator of Loke modified by Pellerano.).


Allowable Subject Matter
Claims 3, 6-9, 13-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Chen, Raghunathan, Kostelnik, and Loke, fail to teach:
“wherein the set of counters includes: a first counter having a clock input coupled to an output of a first delay stage of the oscillator; and a second counter having an inverse clock input coupled to the output of the first delay stage.”, as set forth in claims 3 and 19; and
“wherein the set of counters is coupled to multiple stages of the oscillator, wherein the set of counters generate multiple outputs indicative of frequency at each stage of the multiple stages.”, as set forth in claim 13.

Conclusion
The prior art made of record and not relied upon teaches voltage regulators, oscillators, counters, and FLLs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 4, 2021